Citation Nr: 1635402	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-22 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for low back disorder, to include lumbar spine degenerative disc disease (DDD).

2.  Entitlement to service connection for headaches disorder.

3.  Entitlement to service connection for right hip disorder, to include degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty from April 1954 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied the claims.

The Veteran requested a Board videoconference hearing in his August 2013 substantive appeal, but withdrew that request in a September 2014 letter.  (09/19/2014 VBMS-Correspondence).

In a January 2015 decision, the Board dismissed the Veteran's appeal due to his death in November 2014.  (01/07/2015 VBMS-BVA Decision).  Pursuant to the appellant's motion, the RO granted her substitution to continue the Veteran's pending perfected appeal at the time of his death.  (02/16/2016 VBMS-Notification)  See 38 U.S.C.A. § 5121A (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was involved in a jeep accident in September 1957 wherein he asserts that he was ejected from the vehicle.  The Veteran asserted that he injured his back and right hip in the accident, and that he also developed headaches afterwards.  He also asserted that after his discharge from active service he underwent neck surgery, which entailed insertion of a bone into his neck.  The surgery alleviated his severe headaches, but mild chronic headaches that he self-treated never went away.  The physician who treated the Veteran noted in a November 2011 0 letter that he performed a Cloward procedure in 1972, but all of the related records were destroyed after his retirement in 2002.  (11/18/2010 VBMS-Third Party Correspondence)

In a June 2011 letter, the Veteran informed the RO that one of the physicians who treated him from the 1980s to the 1990s still had treatment records related to that treatment, but the physician would not release them to the Veteran.  (06/16/2011 VBMS-Correspondence, pp. 2-3).  The Veteran specifically asked the RO to attempt to obtain the records on his behalf.  Thers is no indication in the claims file that the RO attempted to obtain the records.  See 38 C.F.R. § 3.159(c) (2015).

The July 2011 VA spine examination report reflects that the scoliosis shown on a September 1957 X-ray was not related to the September 1957 motor vehicle accident (MVA), and opined that the Veteran's lumbar DDD was likely related to normal aging and the Veteran's past occupation of carpenter.  (07/08/2011 VBMS-VA Examination)  The examiner did not offer any explanation for the notation on scoliosis; and, the only rationale proffered for the negative opinion on the lumbar degenerative changes was that there was no documentation related to the Veteran's low back for the period 1957 to 2008.  The absence of contemporaneous medical documentation, alone, is not an adequate rationale for a negative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Further, the examiner did not mention the Veteran's and the appellant's reported lay history of low back pain, which was competent evidence.  See 38 C.F.R. § 3.159(a)(2) (2015).

The April 2013 headaches examination report reflects a negative nexus opinion on any relationship between the Veteran's headaches and his active service.  The sole rationale proffered by the examiner was that there was a two-decade-long period of time between the Veteran's head trauma and incidental mention of headache while in the military and his current headache condition.  Hence, it was pure speculation to connect the Veteran's current headaches with neck trauma 20 years earlier.  (04/08/2013 VBMS-VA Examination, p. 7)

The examiner did not note whether the Veteran's and the appellant's lay reports were considered, nor was the Veteran's prior surgery noted.  Hence, the Board finds both examinations inadequate for appellate review purposes.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain the necessary releases from the appellant and seek to obtain any records extant in the possession of the named Dr. J of Saranac Lake.  All efforts expended to obtain the records shall be documented in the claims file.

2.  After the above is complete, regardless of whether additional records are obtained, the AOJ shall arrange a medical review of the claims file by an examiner(s) who possesses equal qualifications to those of the examiner who conducted the April 2013 headaches examination.  Advise the examiner that the lay reports of the Veteran and the appellant must be considered in arriving at an opinion.  Advise the examiner further that the absence of contemporaneous medical documentation, alone and without explanation of the significance, will not be deemed an adequate basis for a negative opinion.

Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's low back disorder and/or right hip disorder is causally connected to September 1957 MVA, or is otherwise causally connected to the Veteran's active service.

Ask the examiner to also opine whether there is at least a 50-percent probability that the Veteran's claimed headaches are causally connected to the instances noted in the service treatment records, or is otherwise causally connected to the Veteran's active service, to include the September 1957 MVA.

A comprehensive rationale is to be provided for any opinion rendered.  If the requested opinions cannot be provided, an explanation as to why not must be provided, to include what additional information would be needed in order to render the requested opinions.

3.  After all of the above is complete, re-adjudicate the issues considering all relevant evidence.  If the decision remains in any way adverse to the appellant, she and her representative should be provided with a SSOC.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




